Citation Nr: 1806958	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  17-52 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

(The issue of entitlement to an increased rating for left quadriceps rupture with patella dislocation and arthritis, is addressed in a separate decision).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1971 and from July 1978 to July 1981, in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

In October 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In October 2017, the Veteran testified that he required aid and attendance because he needed help using the bathroom, getting dressed, bathing, and cooking.  See Bd. Hrg. Tr. at 6-7.  He stated that his condition had worsened since he was treated for prostate cancer and that he was now incontinent.  See Bd. Hrg. Tr. at 5.

In October 2017, a VA examiner reviewed the Veteran's claims file and opined that the Veteran appeared ambulatory and therefore did not meet the criteria for aid and attendance; however, the examiner did not address whether the Veteran was able to dress himself, to keep himself ordinarily clean and presentable, or to attend to the wants of nature.  Based on the foregoing, the Board finds that an additional VA examination is needed to assess whether the Veteran requires regular aid and attendance.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should afford the Veteran a VA examination to ascertain the current severity of his service-connected and nonservice-connected disabilities and determine if he meets the requirement for aid and attendance.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  If an opinion or examination is needed by a specialist(s), that too should be undertaken.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination. 

The Veteran asserts he requires regular aid and attendance of another person because he is unable to dress and bathe himself, and unable to use the bathroom by himself (i.e., attend to the wants of nature).  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran and reviewing the record, the examiner should address whether the Veteran is so helpless or so nearly helpless as to require the regular aid and attendance of another person.  In making this determination, the examiner should specifically comment on whether the Veteran is unable to dress or undress himself, or to keep himself ordinarily clean and presentable; requires the frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; is unable to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; is unable to attend to the wants of nature; or has an incapacity, physical or mental, that requires care of assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment; or is bedridden. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the Statement of the Case.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




